Citation Nr: 1411060	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-41 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  


FINDING OF FACT

The Veteran's left shoulder disorder cannot be reasonably disassociated from his period of active service.  


CONCLUSION OF LAW

A left shoulder disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Historically, the Veteran served on active duty from July 1982 to March 1992.  In April 2009, the Veteran submitted a claim of entitlement to service connection for a left shoulder disorder.  Pursuant to that claim, the Veteran underwent a VA examination in July 2009.  After the Veteran's claim was denied, he perfected an appeal.  This claim has been remitted to the Board for further appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that while serving in the military, he experienced several falls and injuries, including a fall off a tank while standing on a fender, which led to ongoing problems with his left shoulder.  The Veteran asserted that after discharge, and continuing throughout the years, he has experienced pain, numbness, weakness, and a limited range of motion in his left shoulder.

According to a service treatment record dated November 1988, the Veteran "sustained injury when he fell off tank on 07 November 1988."  Diagnosis included mild cerebral concussion and neck muscle strain.  

According to a screening note of acute medical care dated May 1991, the Veteran complained of and was treated for left shoulder and upper back pain.  He indicated that he injured himself loading rounds while at gunnery.  The Veteran reported that he had been undergoing treatment with a chiropractor every other day for two weeks since returning from gunnery.  Upon physical examination, the treating provider noted that the Veteran's left shoulder range of motion was limited, and there was pain to touch in the left shoulder from the blade to the armpit.  On the same day, the Veteran underwent diagnostic testing after clinical indications of left shoulder pain.  The treating provider noted that no significant abnormalities were identified.      

Service treatment records reveal that the Veteran underwent physical therapy for left shoulder pain.  Specifically, a May 1991 treatment report noted that the Veteran was referred to physical therapy after experiencing a two week history of left shoulder pain.  Diagnosis included bicipital tendonitis on the left.  Treatment included a recommendation for Naprosyn, alternating heat, and ice and profile for three weeks.  A June 1991 service medical record indicated that the Veteran underwent physical therapy for left shoulder pain, with a notation of bicipital tendonitis on the left. 

Private treatment records from Holliger Chiropractic Center note that the Veteran was seen for neuromusculoskeletal problems, especially concerning his left shoulder, during active military service.  

In July 2013, a lay statement from the Veteran's wife was submitted in support of the Veteran's claim.  The Veteran's wife, C.S., reported that when she first met and married the Veteran in 1987, the Veteran informed her that he preferred to sleep on his right side because he injured his left shoulder in a training accident while stationed in Germany.  C.S. noted that the Veteran experienced pain and stiffness in his left shoulder on a daily basis.  In order to alleviate his symptoms, C.S. indicated that the Veteran would use Tylenol and creams such as Bengay or Aspercream.  C.S. reported that the Veteran re-injured his shoulder while at gunnery in 1991.  Further, he was placed on "sick call" because of left shoulder pain.  Finally, C.S. reported that when the Veteran was discharged from the army in 1992, he continued to experience left shoulder pain and stiffness.     

Lay statements from the Veteran's former coworkers were also submitted in support of the Veteran's claim.  Specifically, in a July 2013 statement, the Veteran's former coworker, L.W., indicated that he worked with the Veteran from 1996 until 2008.  L.W. reported that the Veteran constantly complained of left shoulder pain and often had difficulty lifting objects that typically could be lifted by anyone else.  According to L.W., the Veteran always attributed his left shoulder pain to an injury he sustained while serving in the army.  Additionally, M.D., another former coworker that began working with the Veteran in 1996, indicated in a July 2013 statement that he observed the Veteran having problems with his left shoulder while attempting to perform occupational tasks.  M.D. also reported that the Veteran attributed his left shoulder pain to an injury he sustained while serving in the army.  

In March 2008, the Veteran was involved in a motorcycle accident, in which he complained of pain in both shoulders.  Following the accident, treatment providers noted that the Veteran exhibited no evidence of motor activity in his arms or legs.  A September 2008 x-ray of the Veteran's shoulder revealed an impression of abnormal bone mineral density and a shoulder that appeared to be relocated.  A January 2009 private treatment report noted that upon physical examination, the Veteran exhibited tightness in his upper extremities and pain at the end range of shoulder movements.  VA and non-VA treatment records show continued treatment for shoulder pain.      

Based on the above, the Board finds the Veteran's assertions to be competent and credible evidence as to the circumstances giving rise to an injury to his left shoulder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(holding that, in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran).  Accordingly, the salient issue with respect to the Veteran's claim is whether his current left shoulder disorder is etiologically related to his service.     

Pursuant to the above captioned claim, the Veteran underwent a VA examination in July 2009 to ascertain whether it was "at least as likely as not" that the Veteran's current left shoulder condition was the direct or proximate result of his left shoulder bicipital tendonitis in service, or to the motorcycle vehicle accident which occurred in March 2008.  The July 2009 VA examiner noted that the Veteran reported several injuries during active duty service, including falling off a tank around 1984 in Germany, which resulted in injury to his left shoulder; hitting an icy patch and falling while attempting to step from a tank in Korea; and slipping from the back deck of a tank while stationed at Fort Carson.  Further, the Veteran reported that prior to his motorcycle accident in March 2008, he would take Tylenol two to three times a week for his left shoulder pain, depending on how much overhead work he had to perform at work.  He reported that the frequency of left shoulder pain had increased since the motorcycle accident and spinal cord injury.  Upon physical examination, the July 2009 VA examiner noted that the Veteran's ability to shrug his shoulders was three or less, bilaterally.  Triceps strength was completely absent on the left.  Range of motion was uncomfortable and the Veteran was unable to flex or abduct the shoulder.  The Veteran exhibited tenderness to palpation over the left bicipital tendon and external rotation was completely absent.     

The examiner concluded that based on the Veteran's history and review of records, it was "at least as likely as not" that he had ongoing left shoulder problems following his time in the service.  The examiner explained the basis for this conclusion, noting that the Veteran had a well documented left shoulder injury in service and described further additional injury earlier during his time of service.  He reported mild difficulties with the left shoulder during his post military employment, and reported that he took medication two to three times a week for the left shoulder prior to his motorcycle accident.  

The examiner then opined that a "significant portion/majority" of the Veteran's current left shoulder condition was related to his motorcycle accident which occurred in March 2008 and he was unable to "sort out" how much of the left shoulder condition at that time was related to his motorcycle accident as opposed to the left shoulder bicipital tendonitis in service.  The examiner concluded his opinion by stating: "I cannot resolve this issue without resort to mere speculation, although again, it is at least as likely as not that the Veteran did have ongoing left shoulder problems following his time in the service."  

Based on a longitudinal review of the Veteran's claims file, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's left shoulder disorder is etiologically related to his period of active service.  

Although the July 2009 VA examiner concluded that it was impossible to "sort out" how much of the Veteran's shoulder condition was related to his motorcycle accident, as opposed to the Veteran's injury inservice, this opinion does not clearly state that there is no connection between the inservice left shoulder complaints and the Veteran's current left shoulder disorder.  The Board is of course aware that there is evidence of a post service shoulder injury in March 2008.  However, the VA examiner's opinion stands for the proposition that the Veteran's current left shoulder disorder is at least in part related to his inservice left shoulder injury, despite the intervening motorcycle accident in March 2008.  Further, the VA examiner concluded that based on the Veteran's history and review of records, it was "at least as likely as not" that he had ongoing left shoulder problems following his time in the service.  

Consequently, the Board finds that the evidence is at least in equipoise with regard to the Veteran's claim and, therefore, applying the benefit of the doubt doctrine, service connection for a left shoulder disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left shoulder disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


